Citation Nr: 0431327	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include dysthymic disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1970 to July 1977.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2001 rating action that denied service 
connection for an acquired psychiatric disorder, headaches, 
and bilateral pes planus.  A Notice of Disagreement was 
received in December 2001, and a Statement of the Case (SOC) 
was issued in January 2003.  A Substantive Appeal was 
received in March 2003.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Initially, the Board notes that, although the record contains 
a letter from the RO in July 2002 addressing some VCAA notice 
and duty to assist provisions, the record does not include 
correspondence that sufficiently addresses, with respect to 
the claims on appeal, the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response (of which he was not previously notified).  See 
38 U.S.C.A. § 5103 (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  The RO's letter should 
also invite the veteran to submit all pertinent evidence in 
his possession (of which he was not previously notified).  
After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  The RO 
should specifically request authorization from the veteran to 
enable it to obtain all records of his treatment and 
evaluation for all disabilities from Otis D. Gilliam, M.D., 
416 12th Street, Box 2016, Columbus, Georgia 31901; Doctor 
Hunt, Livingston, Alabama; Phuong D. Trinh, M.D., 8630 Fenton 
Street, Suite 230, Silver Spring, Maryland; and Philip L. 
Mussenden, M.D., 2001 Benning Road, N.E., Washington, D.C. 
20002. 

Appellate review also discloses that the medical evidence 
currently of record is insufficient to fairly evaluate the 
claims on appeal.  Hence, specific additional development of 
the claims is warranted.  

With respect to the issue of service connection for a 
psychiatric disability, to include dysthymic disorder,  the 
Board notes that, on December 2000 VA psychiatric 
examination, a physician noted in-service findings of 
nervousness, anxiety, and depression, and then diagnosed a 
dysthymic disorder, but did not render an opinion as to 
whether there was any nexus between the in-service findings 
and the diagnosed disability.  After the VA examination, in 
December 2001 a private physician, Dr. Mussenden stated that 
he had treated the veteran for anxiety and depression, and 
opined that this psychiatric condition had its prodromal 
phase while the veteran was in military service; however, no 
specific rationale for the opinion was provided.  The Board 
finds that a detailed VA medical opinion, based upon both 
examination of the veteran and full review and consideration 
of his documented medical history would be helpful in 
resolving the psychiatric disability claim.  See 38 U.S.C.A. 
§ 5103A..

With respect to the issue of service connection for 
headaches, the Board notes that the service medical records 
show complaints of headaches on many occasions in service; 
these headaches were .  On December 2000 VA neurological 
examination, the physician diagnosed muscle contraction 
headaches as a symptom of depression.  After that VA 
examination, Dr. Mussenden stated in June 2001 that the 
veteran had suffered from episodic migraine headaches for 
over 24 years - which would place the date of onset of this 
headache disorder to  approximately 1977, when the veteran 
was still in military service; again, no specific rationale 
for the opinion was provided.  As with the veteran's claim 
for service psychiatric disability, the Board finds that a 
detailed and well supported medical opinion, based upon both 
examination of the veteran and full review and consideration 
of his documented medical history would be helpful in 
resolving the headache disability claim.  Id.  

Hence, the RO should arrange for the veteran to undergo 
further VA psychiatric and neurological examinations.  The 
veteran is hereby advised that failure to report for any 
scheduled VA examination(s), without good cause, may result 
in denial of the claim(s).  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for any scheduled examination(s), the RO must obtain 
and associate with the claims file (a) copy(ies) of any 
notice(s) of the date and time of the examination(s) sent to 
him by the pertinent VA medical facility.

The action identified above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran  provide sufficient 
information and authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  To 
ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  The RO should 
specifically request the veteran's 
authorization to enable it to obtain all 
records of his treatment and evaluation 
for all disabilities from Otis D. 
Gilliam, M.D., 416 12th Street, Box 2016, 
Columbus, Georgia 31901; Doctor Hunt, 
Livingston, Alabama; Phuong D. Trinh, 
M.D., 8630 Fenton Street, Suite 230, 
Silver Spring, Maryland; and Philip L. 
Mussenden, M.D., 2001 Benning Road, N.E., 
Washington, D.C. 20002. 
  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity have  
been associated with the claims file, or 
a reasonable time for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
psychiatric and neurological examinations 
at an appropriate VA medical facility.  
The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, together with 
the complete rationale for the comments 
and opinions expressed, in a printed 
(typewritten) report.

Psychiatric examiner -  With respect to 
each currently-diagnosed psychiatric 
disability, to include dysthymic 
disorder, the physician should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability had its onset in or is 
otherwise medically-related to the 
veteran's active military service.  In 
rendering his opinion, the doctor should 
review and discuss the service medical 
records (to include all pertinent 
symptoms noted therein), the December 
2000 VA psychiatric examiner's report, 
and Dr. Mussenden's December 2001 medical 
opinion.  

Neurological examiner -  If a headache 
disability is currently diagnosed, the 
physician should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any such disability had 
its onset in or is otherwise medically 
related to the veteran's active military 
service.  In rendering his opinion, the 
doctor should review and discuss the 
service medical records (to include all 
pertinent symptoms noted therein), the 
December 2000 VA neurological examiner's 
report, and Dr. Mussenden's June 2001 
medical opinion.  

4.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.         

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West,  12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


